Order entered on November 9, 1960, granting petitioners’ motion to compel arbitration unanimously reversed, on the law and on the facts, and the petition dismissed, without costs to either party. It is evident from the record, confirmed by present concession of counsel on the argument, that the matters in dispute between the parties are, at this stage of the proceedings, exclusively for the determination of the arbitrators. The parties, although purporting to be ready to proceed .to arbitration, have been insistent upon obtaining review from the court, in advance of arbitration, of the area in which the arbitrators are to exercise their, jurisdiction. This *726ig improper (cf. Matter of Transpacific Transp. Corp. [Sirena Shipping Co.], 9 A D 2d 316, 320, affd. 8 N Y 2d 1048). Concur -—Breitel, J. P., Rabin, Valente, McNally and Bastow, JJ.